FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/421,145 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a national stage § 371 application of PCT/JP2020006399 filed in the Office on February 19, 2020. That application in turn claims priority to Japanese application JP2019-027275 with a priority date of February 19, 2019.
The Office mailed a first detailed action, non-final rejection on June 24, 2022.
Applicant filed amendments with accompanying remarks and arguments on September 26, 2022, the subject of the instant action.
Claims 1-9 are pending and all are rejected. Claim 1 is the sole independent claim.

Objection
	Examiner objects to the typographical error in the amended language of claim 1, of the “external filed image.” Correction is requested.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and arguments and remarks submitted. Applicant has amended the claims in attempts to traverse the applied prior art. Specifically, with regards to claim 1, Applicant contends and characterizes the amended language to traverse Konin and Konami. The limitation that the first auxiliary image is to be dispalyed being superimposed onto the first part and the second auxiliary image is to be displayed being superimposed onto the second part (Remarks: p. 7). Konin’s teaching of displaying on either a right or left hand area an image is only the same image (the first image) (Id.). Examiner respectfully disagrees with this characterization. As noted in the rejection, the second image is a “bent” version of the image. The scope of the presented claims do not preclude the second image being displayed once the second user body part is activated to display the second image, as Konin provides for (Konin: par. 0024, the output image is directed based on where the user is looking; par. 0025, the computer vision system may determine which of the right or left palms is open to display the input area).
Applicant also contends that “the applied art is missing the feature in which the ‘first auxiliary image is continued to be displayed in a certain area, even when the gesture for displaying the second auxiliary image is performed based on the detected sightline of the user. Thus, neither Konami nor Konin teaches or discloses continuing to display the first auxiliary image on the first part when the display0start gesture is invalidated.” (Remarks: p. 9). Examiner again contends that this is a narrow, if not misapplied, reading of the scope of the presented claim. Examiner’s broadest reasonable interpretation of the claim, specifically that limitation is that the two limitations under the “in a case in which…” beginning with “invalidate” and “display” are conditional with their own conditions to occur. Further Examiner queries in light of the Specification, if there is support that both first and second images appear simultaneously.
As to the dependent claims, they suffer the same deficiencies and those arguments are repeated.
The Claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-6 and 8-9 are rejected under 35 USC. § 103 as being unpatentable over Konin et al. (“Konin”), United States Patent 2020/0202121, published on June 25, 2020 in view of Konami et al. (“Konami”), United States Patent Application Publication 2013/0241925 published on Sept. 19, 2013.

As to Claim 1, Konin teaches: An information display apparatus comprising:
a display configured to display an auxiliary image indicative of predetermined information such that the auxiliary image is superimposed on an external field image (Konin: Fig. 1A-1D, par. 0024, an augmented reality component [212] outputs display information to a projector [222], which provides light information to a user’s eyes; par. 0030, the input area [120] is displayed (i.e. an auxiliary image) that is displayed over a user’s palm (i.e. external field image); 
a gesture detector configured to detect a gesture of a user (Konin: par. 0032, a mode changing gesture is detected in [401]);
a sightline detector configured to detect a sightline of the user (Konin: par. 0024, eye tracking or other means may be used to determine where the user is looking); and 
a controller configured to control display by the display based on results of detection by the gesture detector and the sightline detector (Konin: par. 0024, the output image is directed based on where the user is looking; par. 0032, the mode changing gesture will change the displayed image),
wherein the auxiliary image includes a first auxiliary image to be displayed being superimposed onto a first part of the user in the external field image and a second auxiliary image that differs from the first auxiliary image and is to be displayed being superimposed onto a second part of the user in the external field image, the second part differing from the first part (Konin: par. 0032, the input mode changing gesture may change the input mode from keyboard to a drawing canvas, which Examiner asserts would be a different second auxiliary image from the first. Further, the first and second part of the user may be the left and right hands respectively).

    PNG
    media_image1.png
    439
    746
    media_image1.png
    Greyscale

Konin may not explicitly teach: wherein the controller is configured to, in a case in which, while the first auxiliary image is displayed on the display being superimposed onto the first part of the user in the external field image, the gesture detector detects a display-start gesture that indicates an instruction to display the second auxiliary image on the second part, 
invalidate the display-start gesture when the sightline detected by the sightline detector is directed outside of a predetermined region corresponding to the second part, to continue to display the first auxiliary image on the first part of the user, and 
display the second auxiliary image on the second part of the user when the sightline detected by the sightline detector is directed to the predetermined region corresponding to the second part.
Konin does teach however that when a user displays one or another open palm, the displayed input area (again, i.e. the first or second auxiliary image) may then be displayed on the appropriate hand (Konin: par. 0024, the output image is directed based on where the user is looking; par. 0025, the computer vision system may determine which of the right or left palms is open to display the input area). The Konami teaches in general concepts related to controlling objects on a display device (Konami: Abstract). Specifically, Konami teaches that if a user locates her line of sight on an object out to a margin, an object gaze object may be cancelled (Konami: par. 0335, line-of-sight movement to the margin as well as a gesture or other methods may cancel). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Konin device by including computer instructions to cancel the change of the position of the display of the auxiliary image with the line-of-sight change as taught and disclosed by Konami. Such a person would have been motivated to do so with a reasonable expectation of success to allow for a single mode of cancelling with the gaze direction while still manipulating the other body parts without interference.

As to Claim 2, Konin and Konami teach the elements of Claim 1.
Konami further teaches: wherein the controller is configured to determine that the sightline is directed outside of the predetermined region in a case in which a state of the sightline being directed outside of the predetermined region continues for a predetermined period or longer (Konami: par. 0257, the intent of the user is based on a stationary time a gaze direction, line of sight line is maintained).  

As to Claim 3, Konin and Konami teach the elements of Claim 1.
Konin further teaches: wherein the controller is configured to change the first auxiliary image or the second auxiliary image to another auxiliary image in a case in which the gesture detector detects a content-change gesture that indicates an instruction to change displayed content while the first auxiliary image or the second auxiliary image is displayed (Konin: par. 0032, the input mode changing gesture (i.e. a content change gesture, which is non-functional descriptive langauge) may change the input mode from keyboard to a drawing canvas, which Examiner asserts would be a different second auxiliary image from the first).  

As to Claim 4, Konin and Konami teach the elements of Claim 3.
Konin further teaches: wherein the content-change gesture is a gesture performed by using the first part or the second part (Examiner asserts that the changing of the left or right palms is “using” the respective hands/palms).  

As to Claim 5, Konin and Konami teach the elements of Claim 1.
Konin further teaches: wherein the controller is configured to change a position of the auxiliary image, following a movement of the first part or the second part onto which the auxiliary image is superimposed in the external field image (Konin: Fig. 1E, par. 0036, as the user bends her fingers, the image of the input area is bent correspondingly).  

    PNG
    media_image2.png
    389
    624
    media_image2.png
    Greyscale


As to Claim 6, Konin and Konami teach the elements of Claim 1.
Konami further teaches: wherein the controller is configured to end display of the auxiliary image in a case in which the gesture detector detects, while the auxiliary image is displayed, an end gesture that indicates an instruction to end display of the auxiliary image (Konami: par. 0355, a shaking gesture may be a gesture to remove the image as well, which would end the display of the auxiliary image).  

As to Claim 8, Konin and Konami teach the elements of Claim 2.
Konin further teaches: wherein the controller is configured to change the first auxiliary image or the second auxiliary image to another auxiliary image in a case in which the gesture detector detects a content-change gesture that indicates an instruction to change displayed content while the first auxiliary image or the second auxiliary image is displayed (Konin: par. 0032, the gesture is done while the first image of the input area is displayed, and thus changing it to the other input mode (i.e. another auxiliary image) may be done while the first image is displayed).  

As to Claim 9, Konin and Konami teach the elements of Claim 8.
Konin further teaches: wherein the content-change gesture is a gesture performed by using the first part or the second part (Konin: par. 0032, the gesture may be done by the hands).   

B.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over Konin et al. (“Konin”), United States Patent Application Publication 2020/0202121, published on June 25, 2020 in view of Konami et al. (“Konami”), United States Patent Application Publication 2013/0241925 published on Sept. 19, 2013 and in further view of Hazra et al. (“Hazra”) United States Patent Application Publication 2017/0123487, published on May 4, 2017.

As to Claim 7, Konin and Konami teach the elements of Claim 1.
Konin and Knomai may not explicitly teach:  wherein both the first part and the second part are on the left of the user or on the right side of the user 
Hazra teaches in general concepts related to a wearable system on a wrist displays images on a surface based on gestures and detected postures (Hazra: Abstract). Specifically, Hazra teaches that gaze tracking may be used for the augmented reality display applications (Hazra: par. 360). The projected display may be in different places of the same side of the user, such as the palm and the forearm simultaneously (Hazra: par. 0197, Figs. 15A-15C).

    PNG
    media_image3.png
    742
    490
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Konin-Knoami device by including computer instructions display the first and second images on the first and second part of the user, wherein the first and second body parts are on the same side (right or left) as taught and disclosed by Hazra. Such a person would have been motivated to do so with a reasonable expectation of success to allow for a user to use the other hand to manipulate the display (Hazra: par. 0197).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al., United States Patent Application Publication 2019/0384407 (Dec. 19, 2019) (describing two handed gesture sequences in mixed reality applications);
Norieda et al., US Patent Application Publication 2018/0150186, May 31, 2018 (describing interface control of an image screen).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES T TSAI/            Primary Examiner, Art Unit 2174